Citation Nr: 1400257	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from October 1988 to March 2001, as well as subsequent service in the National Guard.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for abdomen condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Veteran claims his current diabetes mellitus was either incurred during a period of active duty or is related to the vaccinations for Anthrax received in service.  The Veteran's active duty military service ended in 2001.  The record shows the Veteran was diagnosed with diabetes mellitus in 2004 (not during a period of active duty).  The record does not address the etiology of the Veteran's diabetes mellitus.  On VA examination in November 2010, the Veteran was noted to have a diagnosis of diabetes mellitus, but no etiology opinion was provided.  Accordingly, remand is required to obtain a medical opinion addressing the etiology of the Veteran's current diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus. The claims folder must be made available and reviewed by the examiner.  A notation to the effect that this review took place should be made in the examination report.  All indicated studies deemed necessary by the examiner should be performed.  All findings of these tests should be reported in detail.  Upon completion of this examination, the examiner should express an opinion as to whether it is it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran's diabetes mellitus is etiologically related to his period of active duty service that ended in 2001, to include vaccination for Anthrax, or was manifest within one-year from his discharge from active duty service in March 2001.  A complete rationale should be given for any opinion provided. 

2.   After completing the above development, readjudicate the claim.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



